Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Request for Continued Examination
The request filed on 11/17/2022 for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 16/765,634 is acceptable and a RCE has been established. An action on the RCE follows.

This communication is in response to applicant’s 11/17/2022 amendment/responses in the application of MADOUR for “SECURITY GATEWAY SELECTIN IN HYBRID 4G AND 5G NETWORKS” filed 05/20/2020.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 1-17, 23-25 are now pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9-17, 23-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over BUCKLEY (US 2019/0110238) in view of SALKINTZIS (US 2018/0167983 A1). 
Regarding claim 1, BUCKLEY discloses a method performed at a wireless device for selecting a security gateway for access over a non-third Generation Partnership Project, Non-3GPP, access network, the method comprising: 
obtaining information related to selection of a security gateway of a first type or a security gateway of a second type (the combination of remote UE or Relay UE connect to the N3IWF or ePDG or AS1, see figures 3-4); and 
selecting one of the security gateway of the first type or the security gateway of the second type for establishing a connection over the non-3GPP access network in accordance with the obtained information (selecting the security gateway N3IWF or ePDG based on the required core network, see ¶ 0063-0064), and 
establishing a connection to the selected security gateway (establishing a connection with the appropriate security gateway, see figures 3-4). 
BUCKLEY fails to explicitly disclose that wherein the security gateway of the first type provides access for the wireless device to a first type of 3GPP core network and the security gateway of the second type provides access for the wireless device to a second 3GPP type of core network. 
In the same field of endeavor, SALKINTZIS discloses N3IWF is used for accessing NGCN (next regeneration core network) and ePDG is used for accessing EPC (Evoled Packet Core) (see ¶ 0031, 0032, 0044, 0045).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of SALKINTZIS in network taught by BUCKLEY for providing the user device with ability to access both 5G core network (e.g. NGCN) and 4G core network (EPC). 

Regarding claim 2, BUCKLEY discloses selecting one of the security gateway of the first type or the security gateway of the second type based on determining that a connection over a 3GPP radio access network to the first type of 3GPP core network or the second type of 3GPP core network exists (the N3IWF is used for accessing 5G 3GPP network having AMF node as part of the 5g core network and the ePDG is used for accessing 4g 3GPP network having MME node as part the 4G core network, see ¶ 0036, 0063).

Regarding claim 3, BUCKLEY discloses the obtained information comprises a priority list for one or more public land mobile networks, PLMNs, that provide at least one the security gateway of the first type and the security gateway of the second type (the UE is provided with PLMN access code, see ¶ 0141 and figures 3-4).

Regarding claim 4, BUCKLEY discloses selecting a first PLMN that provides the security gateway wherein the first PLMN is the same PLMN selected for access over the 3GPP radio access network (UE 220 is provided with PLMN code to access the corresponding ePDG or N3IWF router, see figures 3-4). 

Regarding claim 9, BUCKLEY inherently discloses the information further comprises for one or more PLMNs, an identifier of the security gateway of the first type or the identifier of the security gateway of the second type associated to a network slice (inherent feature: UE obtains an network identity of the network PLMN code, see ¶ 0141). 

Regarding claim 10, BUCKLEY inherently discloses wherein the information further comprises for one or more PLMNs, an identifier of the security gateway of the first type or the identifier of the security gateway of the second type associated to a data network name, DNN (inherent feature:  when the UE reside in 4G 3GPP, and  request is from 4G 3GPP,  the identifier of the security gateway will be ePDG; and the UE reside in 5G 3GPP, and the request is from 5G 3GPP, the corresponding identifier of the security gateway will be N3IWF,  see figures 3-4). 

Regarding claim 11, BUCKLEY inherently discloses wherein the information further comprises for one or more PLMNs, an identifier of the security gateway of the first type or the identifier of the security gateway of the second type corresponding to a service type (inherent feature:  when the UE reside in 4G 3GPP, and  request is from 4G 3GPP,  the identifier of the security gateway will be ePDG; and the UE reside in 5G 3GPP, and the request is from 5G 3GPP, the corresponding identifier of the security gateway will be N3IWF,  see figures 3-4). 

Regarding claim 12, BUCKLEY discloses the information is obtained over the 3GPP radio access network using Non-Access Stratum, NAS, protocol layer (the UE can obtain the information using NAS signaling, ¶ 0024, 0073).

Regarding claim 13, BUCKLEY discloses the information is obtained during local authentication in the non-3GPP access network (UE 220 can use non-3GPP procedures to authenticate with an ePDG, see ¶ 0039, 0284). 

Regarding claim 14, BUCKLEY discloses the information is obtained from
an Authentication, Authorization and Accounting, AAA, server in the non-3GPP access network (obtaining from the network node 1 with AAA server, see ¶ 0040).

Regarding claim 15, BUCKLEY discloses to disclose wherein the information is obtained via Domain Name Server, DNS (the relay UE sends the FQDN in a request, such as Domain Name System (DNS) request to a DNS server (see ¶ 0162).

Regarding claim 16, SALKINTZIS discloses wherein the selected security
gateway is based on at least one of capability of the wireless device to connect
to the first type of 3GPP core network and the second type of 3GPP core network, and a preference of the wireless device (based on the UE capability selecting 5G CN or NGCN with N3IWF or ePDG in EPC, see ¶ 0031, 0044-0045). 

Regarding claim 17, SALKINTZIS discloses wherein the selected security gateway is further based on a preference of the PLMN (the UE can then discover the IP address of N3IWF in specific PLMN, see ¶ 0027, 0034). 

Regarding claim 23, BUCKLEY discloses a method in a network entity for enabling a wireless device to select a security gateway for connecting to a core network over a Non-third Generation Partnership Project, Non-3GPP access network, the method comprising the steps of: 
obtaining an indication to provide information related to enabling a wireless device selection of a security gateway of a first type or a security gateway of a second type (the combination of remote UE or Relay UE connect to the N3IWF or ePDG or AS1, see figures 3-4); and 
transmitting the information to the wireless device, wherein the information comprises prioritized list of one or more PLMN and corresponding identifier of at least one of the security gateway of the first type and the security gateway of the second  type (the N3IWF is used for accessing 5G 3GPP network having AMF node as part of the 5g core network and the ePDG is used for accessing 4g 3GPP network having MME node as part the 4G core network, see ¶ 0036, 0063).
BUCKLEY fails to explicitly disclose that wherein the security gateway of the first type provides access for the wireless device to a first type of 3GPP core network and the security gateway of the second type provides access for the wireless device to a second 3GPP type of core network. 
In the same field of endeavor, SALKINTZIS discloses N3IWF is used for accessing NGCN (next regeneration core network) and ePDG is used for accessing EPC (Evoled Packet Core) (see ¶ 0031, 0032, 0044, 0045).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of SALKINTZIS in network taught by BUCKLEY for providing the user device with ability to access both 5G core network (e.g. NGCN) and 4G core network (EPC). 

Regarding claim 24, BUCKLEY discloses the indication comprises one of a requested network slice or a data network name (the relay UE sends the FQDN in a request, such as Domain Name System (DNS) request to a DNS server (see ¶ 0162).

Regarding claim 25, BUCKLEY discloses the security gateway of the first type is an evolved Packet Data Gateway, ePDG, and the security gateway of the second type is a Non-3GPP Interworking Function, N3IWF (ePDG gateway or N3IWF, see figures 3-4).

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of BUCKLEY-SALKINTZIS in view of LI et al. (US 2020/0275515 A1), hereinafter LI.
Regarding claims 5-8, the combination of BUCKLEY -SALKINTZIS fails to disclose moving existing connection over the 3GPP radio access network from the second type of core network to the first type of core network or wherein the information comprises instruction for moving the existing connection over the 3GPP radio access network from the second type of core network to the first type of core network.
In the same field of endeavor, LI discloses moving from the first core network to second core network due to UE moving from 5G network to 4G network (see ¶ 0068, 0114). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement LI’s teaching in the network taught by the combination of BUCKLEY -SALKINTZIS for providing UE ability to continue communicate without disconnecting the session when moving between available 4G and 5G networks. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17, 23-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                                                                                                                                               /BOB A PHUNKULH/Primary Examiner, Art Unit 2412